Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on January 08, 2021.
Response to Amendment
3.	Applicant’s amendment filed on 12/08/2020 has been received entered into the record and considered.
4.	As a result of the amendment, claims 1, 10 and 19 has been amended, claim 2 and 11 has been cancelled.
5.	Claims 1, 3-10 and 12-20 remain pending in this office action.
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly John et al (US 2013/0232263 A1) in view of Entity-Centric Topic Extraction and Exploration: A Network-Based Approach; Andreas Spitz and Michael Gertz; Heidelberg University; Germany; 03/15/2018, herein after “Andreas”.

	- a method implemented by at least one hardware processor comprising: (a method performed on a computer, Para [0212]”), 
	- receiving time series data associated with a network, the time series data comprising data about the network at a plurality of time slices, the network comprising a plurality of nodes at each time slice, each node at each time slice comprising an attribute associated with at least one media corpus (access to a corpus of documents in different time frame, Para [0060], [0063], network of nodes with specified time period comprising attributes linked to other media corpus, Para [0065], [0094]”), 
	- wherein the nodes in the network and edges connecting the nodes in the network changes over time (evolution (i.e. changes of network node) of movement over time, Para [0023], [0092], [0101], [0149]”),
	- determining a sub-network of the network at each time slice based on the identified at least one most important node at each time slice, the sub-network comprising at least some of the nodes of the network and the identified at least one most important node (sub-cluster based on important node (i.e. sub-network) over time is determined, Para [0103], [0129], [0135]”), 
	- analyzing the at least one media corpus associated with the attribute of each node in the sub- network at each time slice to determine at least one key word cluster for that time slice, each key word cluster comprising a plurality of key words (determining a keyword cluster, Para [0085]-[0087], [0127]”), 
	Kelly does not explicitly disclose analyzing the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice. However, in the same field of endeavor Andreas in an analogous art disclose analyzing the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice (most important node (i.e. highest ranked node) at each time slice is identified, Fig.2, Section 5.3), 
	Kelly does not explicitly disclose comparing the at least one key word cluster of a first time slice of the plurality of time slices to the at least one key work cluster of a second time slice of the plurality of time slices. However, in the same field of endeavor Andreas in an analogous art discloses comparing the at least one key word cluster of a first time slice of the plurality of time slices to the at least one key work cluster of a second time slice of the plurality of time slices (keyword clusters are compared at different time segment, Section 4.4, 5.4),  
	Kelly does not explicitly disclose and determining based on the comparison, a similarity between the first time slice and the second time slice. However, in the same field of endeavor Andreas in an analogous art discloses and determining based on the comparison, a similarity between the first time slice and the second time slice (topic relevance (i.e. similarity) over time, Section 4.4), 
Kelly does not explicitly disclose linking the at least one key word cluster for a time slice of the plurality of time slices to at least one of the nodes included in the sub-network at that time slice, the linking based on the inclusion of the plurality of key words in the at least one key word cluster for the time slice in the media corpus associated with the attribute of the at least one of the nodes included in the sub- network at the time slice, wherein a link between the at least one key word cluster to the at least one of the nodes changes over time, wherein the at least one key word cluster is de-linked and re-linked to the at least one of the nodes over time. However, in the same field of endeavor, Andreas in an analogous art disclose linking the at least one key word cluster for a time slice of the plurality of time slices to at least one of the nodes included in the sub-network at that time slice, the linking based on the inclusion of the plurality of key words in the at least one key word cluster for the time slice in the media corpus associated with the attribute of the at least one of the nodes included in the sub- network at the time slice, wherein a link between the at least one key word cluster to the at least one of the nodes changes over time, wherein the at least one key word cluster is de-linked and re-linked to the at least one of the nodes over time (Fig. 2, section, 5.3. Examiner broadest reasonable interpretation: Fig. 2 shows a topic evolution network graph with linking keyword cluster of different time slice based on the importance of the term or topic of the time. When a topic disappear (i.e. de-linked) from a time slot that topic is de-linked from the cluster and when same topic or other topic shift focus (i.e. re-linked) at different time. Fig. 2 obviously shows such shift focus at time slot June-July, August-September and October-November.
	Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Andreas in to the method of Kelly. The modification would be obvious because one having ordinary skill in the art would be motivated to use topic model analysis at different time of Andreas into the method of Kelly for the purpose of presenting a framework for exploring evolving corpora of news article in term of topic cover over time.
	As per claim 3, rejection of claim 1 is incorporated, and further Kelly discloses:
	- wherein determining the similarity between the first time slice and the second time slice comprises determining similarity scores between each word cluster of the first time slice and each word cluster of the second time slice (determining similarity score, Para [0063], [0147], [0148], [0165]”).
	As per claim 4, rejection of claim 3 is incorporated, and further Kelly discloses:
	- aggregating the determined similarity scores together to determine the similarity between the first time slice and the second time slice (aggregating link similarity measure, Para [0020], [0076], [0135]”).
	As per claim 5, rejection of claim 3 is incorporated, and further Kelly discloses:
	- wherein determining the similarity score between each word cluster of the first time slice and each word cluster of the second time slice comprises determining whether the plurality of key words included in each word cluster match (cluster with matched key words, Para [0075], [0087], [0088]”).
	As per claim 6, rejection of claim 5 is incorporated, and further Kelly discloses: 
- wherein the determination of whether the plurality of key words included in each word cluster match is based on semantic matching (cluster match based on semantic matching, Para [0125], [0148], [0165]”).
	As per claim 7, rejection of claim 1 is incorporated, and further Kelly discloses:
	- determining, based on the determined similarity between the first time slice and the second time slice that corrective action is required; and taking corrective action on the network in response to the determination that corrective action is required (sending alert or notification, Para [0108], [0153], [0180]”).
	As per claim 8, rejection of claim 1 is incorporated, and further Kelly discloses:
	- wherein analyzing the time series data to identify at least one most important node in the network for each time slice comprises analyzing the time series data using at least one of fragmentation rank, centrality, betweenness, closeness, rumor centrality, information centrality, eigenvalue metric, and page rank (identifying important node using ranking and centrality, Para [0072], [0158]”).
	As per claim 9, rejection of claim 1 is incorporated, and further Kelly discloses:
	- wherein analyzing the at least one media corpus associated with the attribute of each node in the sub-network at each time slice to determine the at least one key word cluster for that time slice comprises analyzing the at least one media corpus using at least one of word or section embedding, frequency weighting, natural language processing, and unsupervised clustering (determining cluster by analyzing frequency weighing, Para [0024], [0059], [0071], [0073], [0087]”).

	Claims 10-18 are computer readable medium claim corresponding to method claim 1-9 respectively and rejected under the same reason set forth to the rejection of claims 1-9 above. 
	As per claims 19-20,
	Claims 19-20 are system claims corresponding to method claims 1-2 respectively and rejected under the same reason set forth to the rejection of claims 1-2 above.
Response to Arguments
9.	Applicant’s arguments filed on 12/08/2020 with respect to claims 1-20 have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims. 
In response to the applicant’s argument in page 8, applicant’s argued that, Kelly does not appear to disclose or suggest, linking the at least one key word cluster for a time slice of the plurality of time slices to at least one of the nodes included in the sub-network at that time slice, the linking based on the inclusion of the plurality of key words in the at least one key word cluster for the time slice in the media corpus associated with the attribute of the at least one of the nodes included in the sub- network at the time slice, wherein a link between the at least one key word cluster to the at least one of the nodes changes over time, wherein the at least one key word cluster is de-linked and re-linked to the at least one of the nodes over time. Examiner responded this argument in advisory action dated 12/23/2020. However, examiner broadly interpret that Fig. 2, section, 5.3, teaches this limitation as claimed. Examiner broadest reasonable interpretation: Fig. 2 shows a topic evolution network graph with linking keyword cluster of different time slice based on the importance of the term or topic of the time. When a topic disappear (i.e. de-linked) from a time slot that topic is de-linked from the cluster and when same topic or other topic shift focus (i.e. re-linked) at different time. Fig. 2 obviously shows such shift focus at time slot June-July, August-September and October-November.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167